Response to Amendment
Receipt of the Amendment, filed on October 21, 2021, is acknowledged.
Cancellation of claims 1-18, 20, 21, 24, 28 and 30 has been entered.
Claims 19, 22-23, 25-27, 29 and 31-41 are pending in the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims,
Claim 40, insert a period punctuation mark -- . -- at the end of the claim.

Allowable Subject Matter
Claims 19, 22-23, 25-27, 29 and 31-41 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 19, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 19, and specifically comprising the limitation of for storage purposes the housing part is arranged at the bottom and the base is arranged as a cover at the top, so that the base is an upper cover for the support tray, and wherein the base is formed as a metal or ceramic part and has a vaulted cavity in the interior.

Regarding claim(s) 26, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 26, and specifically comprising the limitation of the base has a largely hemispherical outer shape and the lower end of the hemispherical base is flattened as a standing surface, and wherein the base has a vault-shaped cavity in the interior.
Regarding claim(s) 27, 29 and 31-38, claims(s) 27, 29 and 31-38 is/are allowable for the reasons given in claim(s) 26 because of its/their dependency status from claim(s) 26.
Regarding claim(s) 39, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 39, and specifically comprising the limitation of the base has a largely hemispherical outer shape and the lower end of the hemispherical base is flattened as a standing surface, and wherein a connecting sleeve is inserted between the base and the housing part.
Regarding claim(s) 40, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 40, and specifically comprising the limitation of the base has a largely hemispherical outer shape and the lower end of the hemispherical base is flattened as a standing surface, and wherein two clip-shaped holders are provided on the outside of the support tray for fitting onto the inwardly directed pins.
Regarding claim(s) 41, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 41, and specifically comprising the limitation of an emblem is visible on the support tray or on a ring of the gimbal suspension when the base is located at the bottom and the housing part is located at the top and wherein the emblem is not visible when the housing part is located at the bottom and the base is located at the top as a cover.



Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mariceli Santiago/Primary Examiner, Art Unit 2879